Title: To Thomas Jefferson from Frederick A. Mayo, 7 April 1822
From: Mayo, Frederick A.
To: Jefferson, Thomas


Hono: Sir
Richmond
the 7. April 1822
The Books you where pleased to send to be bound, are done, but the bundle being too large (as I supposed) to forward by Mail, I therefore left the same at Capt: Peyton’s, who informed me that he had chances most every Day to forward the same by waggon, he also promised to give the Bundle to some carefull person, I inclosed with your honour’s books, also Henning’s Justice, which should have been send some time ago, by the request of Mr Hennig himself, beeing bound for that porpus—I am sorrow to state, that the Ditionary which was Ordered, we nd not to be perfect, Mr Smith who is now  Agent of Johnson’s & Warner’s house has wrote on for a Copie, and will if posseable get one, I therefore did not draw the money from Mr Peyton as I was formerly directed—The four small books I hope are recieved—Shall be glad indeed to attent at any time to your honours Orders, and in any line I may be directed.—Your humble ServantFrederick A MayoNB. As soone as the above Ordered Book comes to my hands, it will be bound, and forwarded by mail without delayyours respectfullyF. Mayo